McMurray, Presiding Judge.
This appeal arises from condemnation proceedings initiated by the Department of Transportation (“DOT”), acting for and in behalf of the State of Georgia, against property owned by appellees. After the property was condemned, appellees filed a petition pursuant to OCGA § 32-3-11 seeking to set aside, vacate and annul the declaration of taking together with any title acquired thereby. A second count was added to the complaint by amendment alleging trespass on the part of DOT and demanding actual and punitive damages. A hearing was held in the superior court, which entered an order containing detailed findings of fact and conclusions of law and holding that DOT’s actions showed a pattern of bad faith and abuse and misuse of powers as contemplated by OCGA § 32-3-11. On the issue of attorney fees, the court further held that appellees were entitled to costs and attorney fees as in all cases where a condemnation action is annulled under OCGA § 32-3-11.
DOT has brought a direct appeal from this judgment, although the second count of appellees’ complaint remains pending and undetermined in the trial court, as there is no ruling on this issue in the record. “ ‘Where there is a case involving multiple . . . claims, a decision adjudicating fewer than all the claims ... is not a final judgment. (Cit.) In such circumstances, there must be an express determination under OCGA § 9-11-54 (b) . . . or there must be compliance with the requirements of OCGA § 5-6-34 (b) . . . Where neither of these code sections [is] followed . . . , the appeal is premature and must be dismissed. (Cits.)’ (Cit.) Because the appropriate appellate procedure was not followed in this multiple-claim case, the appeal must be dismissed.” Patrick v. Glass, 188 Ga. App. 737 (374 SE2d 229) (1988). Compare Peeples v. City of Atlanta, 189 Ga. App. 888 (1) (377 SE2d 889) (1989).

Appeal dismissed.


Beasley, J., concurs. Carley, C. J., concurs specially.